Citation Nr: 0708586	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-08 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include degenerative joint disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1976 to 
July 1980.  In addition, he had subsequent reserve service 
through March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for a 
left hip disability, characterized as degenerative joint 
disease and status-post fusion of the joint.  

The current appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  

In a July 2006 statement, the veteran submitted a new claim 
for entitlement to service connection for multiple sclerosis.  
This claim is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO, through the 
AMC, for appropriate action.  


REMAND

The veteran contends that he injured his left hip as a result 
of infantry activities completed during service, including 
lifting weights while stationed in Germany.  See, e.g., May 
2000 hearing transcript (T.) at 5-6.  In a May 2000 
statement, a serviceman who had served with the veteran in 
Germany from 1978 to 1980 explained that he had witnessed the 
veteran "suffering from pain in his . . . hips."  

Service personnel records confirm that the veteran served as 
an infantryman during his active military duty.  Although 
service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of a left hip disability in particular, these 
reports do reflect injuries to other parts of his body, 
including ligament damage to the left foot and ankle in May 
1977, swelling and pain in the left foot upon wearing new 
boots in June 1977, radiographic evidence of mild soft tissue 
swelling on the lateral view over the anterior aspect of the 
talus in October 1977, sore feet in March 1978, a laceration 
to the lower base of his skull in May 1979, and right 
shoulder pain upon doing push-ups in October 1979.  

Significantly, service medical records from the veteran's 
subsequent reserve duty do mention complaints of hip pain.  
Specifically, at a June 1993 reserve examination, the veteran 
complained of occasional left hip pain, but denied receiving 
any treatment for these symptoms.  Thereafter, in October 
1995, the veteran sought treatment for complaints of hip 
pain.  Probable degenerative joint disease of the hip was 
assessed at that time.  

According to VA medical records, in October 1996, the veteran 
again complained of hip pain.  A magnetic resonance imaging 
(MRI) of the veteran's left hip that was completed the 
following month reflected significant osteoarthritis of the 
joint.  In August 1997, the veteran underwent a left hip 
fusion.  In April 1999, he fell and sustained a fracture to 
his left femoral neck.  

In view of the pertinent lay and medical evidence of record, 
the Board, in August 2003, remanded the veteran's service 
connection claim to the RO, through the AMC, for further 
evidentiary development.  In particular, the Board instructed 
the AMC to schedule the veteran for a VA orthopedic 
examination.  The Board specifically indicated that the 
examiner should provide an opinion regarding the etiology of 
the veteran's current left hip disability.  

A review of the record indicates that the veteran, 
inexplicably, was not scheduled on remand for the VA 
examination that was directed to be completed.  Accordingly, 
an additional remand is required for the VA examination to be 
scheduled in accordance with the directions contained in the 
August 2003 Board remand decision.  

A review of medical records associated with the veteran's 
claims folder following the August 2003 remand reflects 
additional diagnoses of left hip disabilities.  Specifically, 
private medical records dated in February 2003 provide 
diagnoses of degenerative joint disease of the left hip, as 
well as fusion of this joint.  Further, a VA medical record 
dated in April 2006 indicates that the veteran's active 
problems include arthralgia of the left hip.  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's service 
connection claim.  However, the Board cannot ignore the lack 
of compliance with the prior remand directive.  Consequently, 
a remand is necessary to ensure that the veteran is accorded 
full compliance with the statutory duty to assist.  
38 U.S.C.A. § 5103A.  See also Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
veteran the right to compliance with the remand orders, and 
also imposes upon the Board a concomitant duty to ensure 
compliance with the terms of its remand directives).  

Accordingly, for the above reasons, this case is REMANDED to 
the Agency of Original Jurisdiction (AOJ) for the following 
actions:  

1.  The AOJ should obtain and associate 
with the claims folder copies of 
records for all treatment received by 
the veteran at the Birmingham, Alabama, 
VA Medical Center for his left hip 
since April 2006.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination in order to determine the 
nature, extent, and etiology of his 
left hip disability.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests should be 
conducted.  

As part of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not, i.e., there is at least 
a 50 percent probability or greater, 
that the veteran's left hip disability 
is etiologically related to any event, 
injury, or disease that occurred during 
his periods of active (see lay evidence 
regarding the impact of "infantryman" 
duties) or reserve duty (for example, 
see the June 1993 and October 1995 
reserve duty complaints of left hip 
pain; the October 1995 reserve 
examiner's assessment of probable 
degenerative joint disease of the hip).  
A complete rationale should be provided 
for all opinions expressed.  

3.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to 
service connection for a left hip 
disability.  If the decision remains in 
any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on a matter that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


